                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     STEIN COLE,                                   Case No. 20-cv-06400-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                       ORDER OF DISMISSAL
                                   9
                                                v.

                                  10     R. MCFADDEN-JENSEN, et al.,

                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Mail sent by the Court to plaintiff was returned as undeliverable more than 60 days
                                  14   ago. Accordingly, the action is DISMISSED (without prejudice) because plaintiff failed to
                                  15   keep the Court apprised of his current address pursuant to Civil Local Rule 3-11(b) and
                                  16   because he failed to prosecute this matter, see Fed. R. Civ. P. 41(b). Because this
                                  17   dismissal is without prejudice, plaintiff may move to reopen the action.
                                  18          The Clerk shall enter judgment in favor of defendants, and close the file.
                                  19          IT IS SO ORDERED.
                                  20   Dated: May 19, 2021
                                                                                        _________________________
                                  21
                                                                                        WILLIAM H. ORRICK
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
